Steuer, J. (dissenting).
The affidavits submitted by defendant present triable issues. The action is for the sale price of several sales of brushed denim cloth. Payment for certain shipments was refused on the ground that the cloth delivered was defective in that the brushing process was so unevenly done that parts of the rolls were brushed and others not, with the result that the material could not be cut into garments. Coneededly, the merchandise was never delivered to defendants but, according to agreement, was shipped directly to defendant’s customers. Certain of them returned the goods and they were in turn returned to plaintiff. Clearly an issue is raised as to whether the goods were merchantable. Plaintiff seeks to obviate this issue by proof of two facts: first that the orders contained a provision that all claims must be made in five days; and by conduct of the defendant indicating that its claim is an afterthought caused by a fall in the price of the goods. Defendant counters these contentions by sworn statement that the provision in the order is understood in the trade to refer only to quantities delivered, not quality, and this is supported when it is understood that defects in quality are usually only ascertained when the goods are ready to be cut. The inconsistent conduct is an examination of the goods by defendant at which time an offer *1115of some payment was made. The inspection was had after the goods had been returned. The offer was to pay for the goods which had not been returned, that is, accepted by defendant’s customers. And this offer was never increased. This conduct is consistent with defendant’s stand. On these facte a clear issue is raised.
Stevens, J. P., Capozzoli, McNally and MeGivern, JJ., concur in Per Curiam opinion; Steuer, J., dissents in opinion.
Order and judgment affirmed, with $50 costs to the respondent.